Exhibit 10.107

CONSOL ENERGY INC.

AMENDED AND RESTATED LONG-TERM INCENTIVE PROGRAM

CONSOL ENERGY INC., a Delaware corporation (the “Company”), hereby establishes
this CONSOL ENERGY INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PROGRAM (the
“Program”), in accordance with the provisions of the CONSOL Energy Inc. Equity
Incentive Plan, as amended (the “Plan”), and the terms provided herein.

WHEREAS, the Compensation Committee of the Company’s Board of Directors
(including any successor to its duties, the “Committee”) adopted the Long-Term
Incentive Program on February 19, 2007; and

WHEREAS, the Committee wishes to hereby amend and restate the Long-Term
Incentive Program; and

WHEREAS, the Company maintains the Plan and the Program for the benefit of its
key employees and that of its Affiliates and wishes to further align the
interests of key employees with the interests of the stockholders by providing
long-term incentive compensation; and

WHEREAS, the Program is intended to enhance the Company’s ability to retain the
employment of participants in the Program, and also to protect the Company’s
legitimate business interests, including its confidential information, customer
relationships, and goodwill, through the use of restrictive covenants; and

WHEREAS, Section 8 of the Plan authorizes the Company to make performance-based
awards.

NOW, THEREFORE, the Compensation Committee hereby adopts the Program on the
following terms and conditions:

1. Purpose. The purposes of the Program are to: (i) provide long-term incentive
compensation to key employees to further align their interests with those of the
Company’s stockholders; and (ii) protect the Company’s legitimate business
interests, including its confidential information, customer relationships, and
goodwill, through the use of restrictive covenants. In addition to the terms and
conditions set forth herein, awards under the Program are subject to, and
governed by, the terms and conditions set forth in the Plan, which are hereby
incorporated by reference. Unless the context otherwise requires, capitalized
terms used in this Program and not otherwise defined herein shall have the
meanings set forth in the Plan. In the event of any conflict between the
provisions of the Program and the Plan, the Plan shall control.

2. Effective Date. The effective date of this Program is February 19, 2007. The
Program will remain in effect until the earlier of December 31, 2009 or the
closing date of a Change in Control event as defined in the Plan, unless
otherwise terminated sooner as provided in Section 23 (“Termination Date”).

3. Eligibility. The Chief Executive Officer of the Company (the “CEO”) shall
nominate the employees of the Company and its Affiliates (other than the CEO)
who shall be eligible to participate in the Program. The Committee shall select
from a group consisting of the CEO and the nominated employees those individuals
who shall participate in the Program (the “Participants”), subject to the
Board’s ratification of awards to the CEO. In the event that an employee is
hired by the Company or an Affiliate during the Performance Period, upon
nomination by the CEO, the Committee shall determine whether such employee will
become a Participant in the Program.



--------------------------------------------------------------------------------

4. Performance Share Unit Awards.

4.1 The Committee shall determine the number of performance share units (the
“Performance Share Units”) to be awarded to each Participant. Each Performance
Share Unit awarded under the Program shall represent a contingent right to
receive one share of the Company’s common stock as described more fully herein,
to the extent such Performance Share Unit is earned and becomes payable pursuant
to the terms of this Program. Notwithstanding, Performance Share Units as
initially awarded have no independent economic value, but rather are mere units
of measurement used for purpose of calculating the value of benefits, if any, to
be paid under the Program.

4.2 Performance Share Units shall be increased and/or decreased in accordance
with the terms of the Program as described more fully herein. Notwithstanding
any provision of this Plan to the contrary, the Committee shall not use its
discretionary authority to increase the number of Performance Share Units that
would otherwise be earned upon attainment of the Performance Condition (as
defined below) with respect to any award that is intended to be
performance-based compensation under Section 162(m) of the Code.

5. Performance Condition of the Performance Share Units. Subject to Section 9,
fifty percent (50%) of the total number of Performance Share Units that may be
earned by a Participant will be based on the Company’s total stockholder return
relative to the total stockholder return of each company in the peer group (as
set forth on Attachment A), and fifty percent (50%) of the total number of
Performance Share Units that may be earned by a Participant will be based on the
absolute growth in the Company’s earnings before income, taxes, depreciation and
amortization (EBITDA), each as approved by (and in accordance with the
procedures established by) the Committee on March 12, 2007 and on file with the
Committee (collectively the “Performance Condition”), for the performance period
of January 1, 2007 to the Termination Date (the “Performance Period”); provided,
however, that (other than in the event of a Change in Control) the ability to
earn Performance Share Units and to receive payment thereon under the Program is
expressly contingent upon achievement of the threshold for the Performance
Condition and otherwise satisfying all other terms and conditions of the
Program; provided, further, that in the event of a Change in Control the
Performance Condition will be deemed to have been achieved at target levels of
performance.

6. Issuance and Distribution.

6.1 After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Condition and any other
material terms of the Program have been achieved. For purposes of this
provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification.

6.2 Subject to the terms and conditions of this Program, Performance Share Units
earned by a Participant will be settled and paid in shares of the Company’s
common stock as soon as practicable following the end of the Performance Period
on a date determined in the Company’s discretion, but in no event later than two
and one-half months after the end of the Performance Period (the “Payment
Date”); provided, however, in the event of a Change in Control, the value of
such units will be settled on the closing date of the Change in Control
transaction (the “CiC Payment Date”) in accordance

 

2



--------------------------------------------------------------------------------

with the provisions of Section 5 herein; provided, further, in the event of a
Change in Control, Performance Share Units may, in the Committee’s discretion,
be settled in cash and/or securities or other property. Notwithstanding the
foregoing, no award intended to qualify as performance-based compensation within
the meaning of Section 162(m) of the Code shall be become payable or paid prior
to approval of the Plan’s material terms by the Company’s stockholders.

7. Dividends. Each Performance Share Unit will be cumulatively credited with
dividends that are paid on the Company’s common stock in the form of additional
units. These additional units shall be deemed to have been purchased on the
record date for the dividend using the closing stock price of the Company’s
common stock as reported in The Wall Street Journal and shall be subject to all
the same conditions and restrictions as provided in this Program applicable to
Performance Share Units.

8. Change in Participant’s Status. In the event a Participant’s employment with
the Company or any Affiliate is terminated (i) on or after the date the
Participant has reached the age of 55 by reason of an “Early Retirement” or
“Incapacity Retirement,” (ii) by reason of a “Normal Retirement,” (iii) on
account of death or Disability (other than an Incapacity Retirement), or (iv) by
reason of a reduction in force as specified and implemented by the Company,
prior to the Payment Date or the CiC Payment Date, as applicable, the
Participant shall be entitled to retain the Performance Share Units and receive
payment therefore to the extent earned and payable pursuant to the provisions of
this Program; provided, however, that in the case of a termination on account of
Disability, the Participant shall only be entitled to retain a prorated portion
of the Performance Share Units determined at the end of the Performance Period
and based on the ratio of the number of complete months the Participant is
employed or serves during the Performance Period to the total number of months
in the Performance Period (or the number of remaining months in the Performance
Period if the Participant is admitted after the start of the Performance
Period). In the event a Participant’s employment with the Company or any
Affiliate is terminated for any other reason, including, but not limited to, by
the Participant voluntarily, or by the Company with Cause or without Cause
(other than in connection with a reduction in force as specified above), prior
to the Payment Date or the CiC Payment Date, as applicable, the Performance
Share Units awarded to the Participant shall be cancelled and forfeited, whether
payable or not, without payment by the Company or any Affiliate. Any payments
due a deceased Participant shall be paid to his estate as provided herein after
the end of the Performance Period. For purposes of the Program the terms “Early
Retirement,” “Incapacity Retirement” and “Normal Retirement,” shall have the
meaning ascribed thereto under the CONSOL Energy Inc. Employee Retirement Plan,
as amended, or any successor thereto applicable to the Participant.

9. Responsibilities of the Committee. In addition to the authority granted to
the Committee under the Plan, the Committee has responsibility for all aspects
of the Program’s administration, including but not limited to: ensuring that the
Program is administered in accordance with the provisions of the Program and the
Plan; approving Participants; authorizing Performance Share Unit awards to
Participants; and adjusting Performance Share Units as authorized hereunder
consistent with the terms of the Program. The ministerial responsibility of the
Program (e.g., management of day-to-day matters) is a function that has been
delegated to the Company’s officers as permitted by the terms of the Plan and in
compliance with applicable law and regulation. All decisions of the Committee
under the Program shall be final, conclusive and binding on all interest
parties. No member of the Committee shall be liable for any action or
determination made in good faith on the Program or any Performance Share Units
awarded thereunder.

10. Tax Consequences/Withholding.

10.1 It is intended that: (i) a Participant’s Performance Share Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (ii) a
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of “property”
within the meaning of Code Section 83.

 

3



--------------------------------------------------------------------------------

10.2 A Participant shall timely remit to the Company all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Share Units. Such payment shall be made to the Company in
full, in cash or check, or as otherwise authorized under the terms of the Plan.

10.3 This Program is intended to satisfy all applicable requirements of
Section 409A of the Code and shall be construed accordingly. The Company in its
discretion may delay payment on Performance Share Units, or take any other
action it deems necessary to comply with the requirements of Section 409A of the
Code, including amending the Program, without Participant consent, in any manner
it deems necessary to cause the Program to comply with the applicable
requirements of Section 409A of the Code. Notwithstanding, Section 409A of the
Code may impose upon the Participant certain taxes or other charges for which
the Participant is and shall remain solely responsible, and nothing contained in
this Program or the Plan shall be construed to obligate the Company or any
Affiliate for any such taxes or other charges.

10.4 Notwithstanding any provision of the Program to the contrary, if an award
of Performance Share Units under this Program is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Program would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

11. Non-Competition.

11.1 The Participants hereunder agree that this Section 11 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to Participants and other employees of the Company. The Participants
acknowledge and recognize the highly competitive nature of the business of the
Company and its Affiliates and accordingly agree that during the term of each of
their employment and for a period of two (2) years after the termination
thereof:

(a) The Participants will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;

(b) The Participants will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Affiliates;

(c) The Participants will not directly or indirectly induce any employee of the
Company or any of its Affiliates to: (1) engage in any activity or conduct which
is prohibited pursuant to subparagraph 11.1(a); or (2) terminate such employee’s
employment with the Company or any of its Affiliates. Moreover, the Participants
will not directly or indirectly employ or offer employment (in connection with
any business substantially similar to any line of business conducted by the
Company or

 

4



--------------------------------------------------------------------------------

any of its Affiliates) to any person who was employed by the Company or any of
its Affiliates unless such person shall have ceased to be employed by the
Company or any of its Affiliates for a period of at least 12 months; and

(d) The Participants will not directly or indirectly assist others in engaging
in any of the activities, which are prohibited under subparagraphs (a) —
(c) above.

11.2 It is expressly understood and agreed that although the Participants and
the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Program is an unenforceable restriction against any Participant, the
provisions of this Program shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
against such Participant. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in this Program is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
The restrictive covenants set forth in this Section 11 shall be extended by any
amount of time that a Participant is in breach of such covenants, such that the
Company receives the full benefit of the time duration set forth above.

12. Confidential Information and Trade Secrets. The Participants and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Participants will
not at any time during or after a Participant’s employment with the Company
(including any Affiliate) disclose or use for such Participant’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its Affiliates
or which is generally known to the industry or the public other than as a result
of such Participant’s breach of this covenant. The Participants agree that upon
termination of employment with the Company (including any Affiliate) for any
reason, the Participants will immediately return to the Company all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, which in any way relate to the business of the Company and
its Affiliates, except that the Participants may retain personal notes,
notebooks and diaries. The Participants further agree that the Participants will
not retain or use for their own account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of the Company or any of its Affiliates.

13. Remedies/Forfeiture.

13.1 The Participants acknowledge that a violation or attempted violation on a
Participant’s part of Sections 11 and 12 will cause irreparable damage to the
Company and its Affiliates, and the Participants therefore agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or a
Participant’s employees, partners or agents. The Participants agree that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Affiliate) may have under law or equity.
Specifically, the Participants agree that such right to an injunction is
cumulative and in addition to the Participants’ obligations to make timely
payment to the Company as set forth in Section 13.2 of this Program. The

 

5



--------------------------------------------------------------------------------

Participants further acknowledge and agree that a Participant’s Performance
Share Units shall be cancelled and forfeited without payment by the Company if
such Participant breaches any of his or her obligations set forth in Section 12
and 13 herein.

13.2 At any point after becoming aware of a breach of any obligation set forth
in Sections 11 and 12 of this Program, the Company shall provide notice of such
breach to a Participant. By agreeing to participate in this Program, the
Participants agree that within ten (10) days after the date the Company provides
such notice, a Participant shall pay to the Company in cash an amount equal to
any and all distributions paid to or on behalf of such Participant under of this
Program within the six (6) months prior to the date of the earliest breach. The
Participants agree that failure to make such timely payment to the Company
constitutes an independent and material breach of the terms and conditions of
this Program, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a Participant’s breach of the obligations set forth in
Sections 11 and 12. The Participants agree that timely payment to the Company as
set forth in this provision of the Program is reasonable and necessary because
the compensatory damages that will result from breaches of Sections 11 and/or 12
cannot readily be ascertained. Further, the Participants agree that timely
payment to the Company as set forth in this provision of the Program is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company, including without limitation those set
forth in this Section 13.

14. Assignment/Nonassignment.

14.1 The Company shall have the right to assign this Program, including without
limitation Sections 11 and 12, and the Participants agree to remain obligated by
all provisions of this Program that are assigned to any successor, assign or
surviving entity. Any successor to the Company is an intended third party
beneficiary of this Program.

14.2 The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by a
Participant to Transfer the Performance Share Units in violation of the terms of
the Program shall render the Performance Share Units null and void, and result
in the immediate forfeiture of such Performance Share Units, without payment by
the Company.

15. Impact on Benefit Plans. Payments under the Program shall not be considered
as earnings for purposes of the Company’s and/or Affiliate’s qualified
retirement plans or any such retirement or benefit plan unless specifically
provided for therein. Nothing herein shall prevent the Company or any Affiliate
from maintaining additional compensation plans and arrangements for its
employees.

16. Successors; Changes in Stock. The obligation of the Company under the
Program shall be binding upon the successors and assigns of the Company. If a
dividend or other distribution shall be declared upon the Company’s common stock
payable in shares of Company common stock, the Performance Share Units and the
shares of Company common stock on which the Performance Condition is based shall
be adjusted by adding thereto the number of shares of Company common stock which
would have been distributable thereon if such shares and Performance Share Units
had been actual Company shares and outstanding on the date fixed for determining
the stockholders entitled to receive such stock dividend or distribution. In the
event of any spin-off, split-off or split-up, dividend in property other than
cash, recapitalization or other change in the capital structure of the Company,
or any merger, consolidation, reorganization, partial or complete liquidation or
other distribution of assets (other than a normal cash dividend), or any other
corporate transaction or event having an effect similar to any of the foregoing,
or extraordinary distribution to stockholders of the Company’s common stock, the
Performance

 

6



--------------------------------------------------------------------------------

Share Units and the shares of Company common stock on which the Performance
Condition is based shall be appropriately adjusted to prevent dilution or
enlargement of the rights of Participants which would otherwise result from any
such transaction, provided such adjustment shall be consistent with Code
Section 162(m) and Section 409A.

In the case of a Change in Control, any obligation under the Program shall be
handled in accordance with the terms of Sections 6 hereof. In any case not
constituting a Change in Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Performance Share Units constituting an award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded,
(ii) there shall be substituted for each Performance Share Unit constituting an
award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding share of the Company’s common stock
shall be so changed or for which each such share shall be exchangeable, and
(iii) the share of Company common stock on which the Performance Condition is
based shall be appropriately and equitably adjusted. In the case of any such
adjustment, the Units shall remain subject to the terms of the Program.

17. Governing Law, Jurisdiction, and Venue.

17.1 This Program shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the principles of conflicts
of law.

17.2 Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Program (whether
such action or proceeding arises under contract, tort, equity or otherwise).
Participant hereby irrevocably waives any objection which Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.

17.3 Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.

17.4 Provided that the Company commences any such action or proceeding in the
courts identified in Section 17(c), Participant irrevocably waives Participant’s
right to object to or challenge the above selected forum on the basis of
inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or
similar state or federal statutes. Participant agrees to reimburse the Company
for all of the attorneys fees and costs it incurs to oppose Participant’s
efforts to challenge or object to litigation proceeding in the courts identified
in Section 17(c) with respect to actions arising out of or relating to this
Program (whether such actions arise under contract, tort, equity or otherwise).

18. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Program shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

19. Severability. In the event that any one or more of the provisions of this
Program shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

7



--------------------------------------------------------------------------------

20. Funding. The Program is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Program or the Plan and no action
taken pursuant to the provisions of this Program or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent a Participant acquires a right to
receive payments from the Company under the Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.

21. Headings. The descriptive headings of the Sections of this Program are
inserted for convenience of reference only and shall not constitute a part of
this Program.

22. Amendment or Termination of this Program. This Program may be modified,
amended, suspended or terminated by the Committee at any time. Any suspension or
termination shall automatically cause a Termination Date effective as of the
date of approval or such other date as specified by the Company. Any
modification, amendment, suspension or termination shall only be effective upon
a writing issued by the Company, and a Participant shall not offer evidence of
any purported oral modifications or amendments to vary or contradict the terms
of this Program document.

IN WITNESS WHEREOF, the undersigned have executed this Program on the day and
year indicated below. This Program may be executed in more than one counterpart,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 

Dated: June     , 2007              

John Whitmire, Chairman, on behalf of the

Board of Directors

Dated: June     , 2007     

 

    

William Powell, Chairman, on behalf of the

Compensation Committee

 

8



--------------------------------------------------------------------------------

ATTACHMENT A

Peer group:

Alliance Resource Partners LP

Alpha Natural Resources Inc.

Anadarko Petroleum Corp.

Apache Corp.

Arch Coal Inc.

Cabot Oil & Gas Corp.

Callon Petroleum CO/DE

Chesapeake Energy Corp.

Cimarex Energy Co.

Comstock Resources Inc.

Denbury Resources Inc.

Devon Energy Corp.

Encana Corp.

EOG Resources Inc.

Foundation Coal Holdings Inc.

Houston Exploration Co.

International Coal Group Inc.

James River Coal Co.

Massey Energy Co.

Newfield Exploration Co.

Nexen Inc.

Nobel Energy Inc.

Peabody Energy Corp.

Penn Virginia Corp.

Pioneer Natural Resources Co.

Pogo Producing Co.

Rio Tinto Group (GBR)-ADR

St. Mary Land & Exploration Co.

Stone Energy Corp.

Ultra Petroleum Corp.

Westmoreland Coal Co.